Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/21 has been entered. Claims 11-13, 18-20, 26, 34, 36 are cancelled. Claims 1-10, 14-17, 21-25, 27-33, and 35 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mike Donohue on April 18, 2022. The application has been amended as follows: 
Please replace the claim set dated 12/20/21 with the following set:
--1.	(Currently Amended)  A system for payment tracking of alcohol purchases, the system comprising:
a plurality of wearable devices, wherein 
each wearable device of the plurality of wearable devices comprises an electronic identification element of a plurality of electronic identification elements, and 
each electronic identification element of the plurality of electronic identification elements indicates association of each user of a plurality of users with a corresponding wearable device of the plurality of wearable devices;
a sensor configured to sense each wearable device of the plurality of wearable devices to receive identification data from a corresponding electronic identification element of the plurality of electronic identification elements;
an electronic data storage element configured to store a current financial credit value stored in association with the identification data; and
a payment processor communicatively coupled to the sensor and configured to associate each electronic identification element of the plurality of electronic identification elements for the plurality of wearable devices, as a group that includes the plurality of users, with the electronic data storage element to accept payments from each identified user of the plurality of users of the group; and to store payment data as an initial financial credit value for the group in the electronic data storage element,
the payment processor is further configured to accept a first payment request, having a payment request value, from a first identified user of the plurality of users of the group for an alcohol purchase, the payment processor responding to the first payment request by determining whether the first payment request does not exceed the initial financial credit value for the group, and deducting the payment request value from the initial financial credit value for the group when the first payment request does not exceed the initial financial credit value for the group, deducting the payment request value from the initial financial credit value for the group to thereby generate the current financial credit value for the group, and authorizing the alcohol purchase, the payment processor rejecting the alcohol purchase when the first payment request is greater than the initial financial credit value for the group,
wherein each wearable device is attached to a wrist of the associated user of the plurality of users in a manner that does not permit removal without destruction of the wearable device to thereby prevent one user from handing off the wearable device to another user,
wherein the electronic data storage element receives and stores the current financial credit value for the group following authorization of the alcohol purchase,
wherein the payment processor is further configured to accept a subsequent payment request, having a subsequent payment request value, from a second identified user using a second wearable device of the plurality of wearable devices of the group for an alcohol purchase, the payment processor responding to the subsequent payment request by determining whether the subsequent payment request does not exceed the current financial credit value for the group, and deducting the subsequent payment request value from the current financial credit value for the group when the subsequent payment request is does not exceed the current financial credit value for the group, deducting the subsequent payment request value from the current financial credit value for the group to thereby generate a new current financial credit value for the group, and authorizing the alcohol purchase, the payment processor rejecting the purchase of the alcohol when the subsequent payment request exceeds the current financial credit value for the group.

2.	(Previously Presented)  The system of claim 1, further comprising an actuator positioned between an alcohol storage container and an alcohol distribution outlet, wherein authorizing the alcohol purchase comprises automatically activating the actuator.

3.	(Previously Presented)  The system of claim 1, wherein the electronic data storage element is contained within each wearable device of the plurality of wearable devices.

4.	(Previously Presented)  The system of claim 1, further comprising a payment server, wherein the payment server includes the electronic data storage element.

5.	(Previously Presented)  The system of claim 1, further comprising a payment server, wherein the sensor is located in a first location and the payment server is in a location remote from the first location, the payment server is communicatively coupled to the sensor via a computer network, and the payment server includes the payment processor.

6.	(Currently Amended)  The system of claim 1, wherein the financial credit value [[data]] is a monetary value.

7.	(Previously Presented)  The system of claim 1, further comprising a short-range transceiver coupled to a bracelet for communication with the sensor.

8.	(Previously Presented)  The system of claim 7, wherein the short-range transceiver is a Zigbee compatible transceiver.

9.	(Previously Presented)  The system of claim 7, wherein the short-range transceiver is a near-field communication (NFC) compatible transceiver.

10.	(Currently Amended)  A system for payment tracking of alcohol purchases, the system comprising:
a plurality of wearable devices, wherein 
each wearable device of the plurality of wearable devices comprises an electronic identification element of a plurality of electronic identification elements,
each electronic identification element of the plurality of electronic identification elements indicates association of each user of a plurality of users with a corresponding wearable device of the plurality of wearable devices, 
each wearable device being attached to a wrist of each respective one of the associated users following verification that each respective one of the associated users is legally eligible to purchase alcoholic beverages, and
each of the plurality of wearable devices being attached to a wrist of each respective one of the associated users in a manner that does not permit removal of the wearable device without destruction of the wearable device to thereby prevent one user from handing off the wearable device to another user;
an electronically controlled beverage dispenser in communication with a beverage storage container and a beverage outlet;
an electronically controlled actuator positioned between the beverage storage container and the beverage outlet that, when activated, permits the passage of the beverage from the beverage storage container to the beverage outlet;
a sensor coupled to the electronically controlled beverage dispenser and configured to sense each wearable device of the plurality of wearable devices to receive identification data from a corresponding electronic identification element of the plurality of electronic elements;
an electronic data storage element configured to store a current financial credit value stored in association with the identification data; and
a payment processor configured to associate the electronic identification element of the plurality of electronic identification elements for the plurality of wearable devices, as a group that includes the plurality of users, with the electronic data storage element to accept payments from each identified user of the plurality of users of the group; and to store payment data as an initial financial credit value for the group in the electronic data storage element, to accept a plurality of payment requests initiated by the sensor detecting the plurality of wearable devices in proximity of the sensor, each payment request of the plurality of payment requests having a payment request value,
wherein the payment processor is further configured to electronically deduct the payment request value for any of the group from the current financial credit value for the group in response to the payment processor authorizing the alcohol purchase to thereby generate a new credit value; and
to store the new credit value as the current financial credit value for the group in association with the identification data from the plurality of wearable devices,
the payment processor authorizing the alcohol purchase when each payment request of the plurality of payment requests does not exceed the current financial credit value for the group and rejecting the alcohol purchase for any payment request of the plurality of payment requests that exceeds the current financial credit value for the group,
the electronically controlled actuator being activated, in response to the payment processor authorizing the alcohol purchase, to permit dispensing of the purchased alcohol.

11.	(Canceled)

12.	(Canceled)

13.	(Canceled)  

14.	(Previously Presented)  The system of claim 10, wherein the electronic data storage element is contained within each wearable device of the plurality of wearable devices.

15.	(Previously Presented)  The system of claim 10, wherein the payment server includes the electronic data storage element.

16.	(Previously Presented)  The system of claim 10, wherein the electronically controlled beverage dispenser is located in a first location and the payment server is in a location remote from the first location, the payment server is communicatively coupled to the electronically controlled beverage dispenser via a computer network.

17.	(Currently Amended)  A system for payment tracking of purchases, the system comprising:
a plurality of wearable devices, wherein 
each wearable device of the plurality of wearable devices comprises an electronic identification element of a plurality of electronic identification elements, and 
each electronic identification element of the plurality of electronic identification elements indicates association of each user of a plurality of users with a corresponding wearable device of the plurality of wearable devices,
wherein each wearable device is attached to a wrist of the associated user of the plurality of users in a manner that does not permit removal without destruction of the wearable device to thereby prevent one user from handing off the wearable device to another user;
an electronically controlled dispenser in electronic communication with a storage container storing items for purchase and an outlet from which the items are dispensed;
an electronically controlled actuator positioned between the storage container and the outlet that, when activated, permits the passage of a purchased item from the storage container to the outlet;
a sensor coupled to the electronically controlled dispenser and configured to sense each wearable device of the plurality of wearable devices to receive identification data from a corresponding electronic identification element of the plurality of identification elements;
an electronic data storage element configured to store a current financial credit value stored in association with the identification data; and
a payment processor configured to associate each electronic identification element of the plurality of electronic identification elements for the plurality of wearable devices, as a group that includes the plurality of users, with the electronic data storage element, to accept payments from each identified user of a plurality of users of the group; and to store payment data as an initial financial credit value for the group in the electronic data storage element, to accept a plurality of payment requests initiated by the sensor detecting the plurality of wearable devices in proximity of the sensor, each payment request of the plurality of payment requests having a payment request value,
the payment processor authorizing the purchase when each payment request of the plurality of payment requests does not exceed the current financial credit value for the group and rejecting the purchase for any payment request of the plurality of payment requests that exceeds the current financial credit value for the group,
the electronically controlled actuator being activated, in response to the payment processor authorizing the purchase, to permit dispensing of the purchased item, 
wherein the payment processor is further configured to electronically deduct the payment request value from the current financial credit value for the group in response to the payment processor authorizing the purchase to thereby generate a new credit value; and
to store the new credit value as the current financial credit value for the group in association with the identification data from the plurality of wearable devices.

18.	(Canceled)

19.	(Canceled)

20.	(Canceled)

21.	(Previously Presented)  The system of claim 17, wherein the purchased item is a food item.

22.	(Previously Presented)  The system of claim 17, wherein the purchased item is a beverage.

23.	(Previously Presented)  The system of claim 17, wherein the purchased item is an article of clothing.

24.	(Previously Presented)  The system of claim 17, wherein the purchased item is a provided service.

25.	(Currently Amended)  A method for payment tracking of beverage purchases, the method comprising:
selecting a plurality of wearable devices, wherein each wearable device of the plurality of wearable devices includes electronic identification data;
associating the plurality of wearable devices, as a group, with a plurality of users;
verifying that each of the plurality of users is legally eligible to purchase alcoholic beverages;
attaching one of the plurality of wearable devices to a wrist of each of the associated users in a manner that does not permit removal of the wearable device without destruction of the wearable device to thereby prevent one user from handing off the wearable device to another user;
storing, in an electronic data storage element, a current financial credit value for the group in association with the identification data from the plurality of wearable devices;
sensing the plurality of wearable devices in proximity with a sensor coupled to a beverage dispenser;
initiating a plurality of payment requests when the plurality of wearable devices of the group, is moved into proximity with the sensor, each payment request of the plurality of payment requests having a payment request value; 
receiving, by the beverage dispenser, the identification data when the plurality of wearable devices is moved into proximity with the sensor; 
authorizing, by a payment processor, the beverage purchase [[when]] for each payment request that does not exceed the current financial credit value for the group and rejecting the beverage purchase for any payment request that exceeds the current financial credit value for the group;
activating an actuator positioned between a beverage storage container and a beverage outlet in response to the payment processor authorizing the beverage purchase;
electronically deducting the payment request value from the current financial credit value for the group in response to the payment processor authorizing the beverage purchase to thereby generate a new credit value; and 
storing the new credit value as the current financial credit value for the group in association with the identification data from the plurality of wearable devices.

26.	(Canceled)

27.	(Previously Presented)  The method of claim 25, wherein storing the current financial credit value and the new financial credit value for the group comprises storing financial credit values in the electronic data storage element contained within each wearable device of the plurality of wearable devices.

28.	(Previously Presented)  The method of claim 25, wherein storing the current financial credit value and the new financial credit value for the group comprises storing financial credit values in an electronic data storage element contained within the payment processor.

29.	(Previously Presented)  The method of claim 25, wherein the payment processor is in electronic communication with the beverage dispenser, and the beverage dispenser receives the identification data from the payment processor when the plurality of wearable devices is moved into proximity with the sensor.

30.	(Previously Presented)  The method of claim 29, wherein the beverage dispenser is located in a first location, the payment processor is in a location remote from the first location, and the payment processor is in electronic communication with the beverage dispenser via a computer network.

31.	(Previously Presented)  The method of claim 25, wherein the identification data is received using a short-range transceiver coupled to each wearable device of the plurality of wearable devices for wirelessly communicating between each wearable device of the plurality of wearable devices and the sensor.
32.	(Previously Presented)  The method of claim 31, wherein the short-range transceiver is a Zigbee compatible transceiver.

33.	(Previously Presented)  The method of claim 31, wherein the short-range transceiver is a near-field communication (NFC) compatible transceiver.

34.	(Canceled)  

35.	(Previously Presented)  The system of claim 1 each wearable device is attached to a wrist of the associated user of the plurality of users following verification that each of the plurality of users is legally eligible to purchase alcoholic beverages.

36.	(Canceled)  
--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior arts Canora et al. (2010/0125362 A1), in view of KURATA et al. {2020/0013038 A1), and in view of Jones(US8880427) teach some of the limitations of claim 1, but fail to teach the following combination “the payment processor is further configured to accept a first payment request, having a payment request value, from a first identified user of the plurality of users of the group for an alcohol purchase, the payment processor responding to the first payment request by determining whether the first payment request is does not exceed the initial financial credit value for the group, and deducting the payment request value from the initial financial credit value for the group when the first payment request is does not exceed the initial financial credit value for the group, deducting the payment request value from the initial financial credit value for the group to thereby generate the current financial credit value for the group, and authorizing the alcohol purchase, the payment processor rejecting the alcohol purchase when the first payment request is greater than the initial financial credit value for the group,
wherein each wearable device is attached to a wrist of the associated user of the plurality of users in a manner that does not permit removal without destruction of the wearable device to thereby prevent one user from handing off the wearable device to another user,
wherein the electronic data storage element receives and stores the current financial credit value for the group following authorization of the alcohol purchase,
Claims 10, 17, and 25 recite similar limitations and are allowed for the same reasons above.
The limitations lacking in the prior art, in combination with the other limitations clearly claimed in the application are novel and unobvious.  Therefore, the Examiner is allowing the case.
The dependent claims incorporate the features of the independent claims through their dependencies, and are also allowed for the same reasons given above. 

A Non Patent Literature search was conducted and no relevant art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUNA CHAMPAGNE/
Primary Examiner, Art Unit 3627 
                                                                                                                                                                                         
April 18, 2022